Notice of Allowance 
1.	This communication is in response to amendments filed on 03/25/2021. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1-18 are allowed.

Reasons for Allowance
2.	 The following is an examiner’s statement of reasons for allowance: 
The prior art of record Brennum (US 2015/0026542) teaches processing plurality of IP packet streams in a video network. The IP packets are generated in accord to SMPT 2022 EFC protocol, and written in memory buffer based on the packets sequence number. Brennum also teaches transferring the packets from an input interface in order to store them into a respective matrix location in the packet memory. A controller configured to manage buffering the IP pockets.
Another prior art of record Lee et al. (US 2009/0074079) teaches a digital broadcasting system for transmitting data according to Fast Information Channel (FIC) format in which FIC body header and FIC body payload are included. The FIC body payload is segmented in units of a predefined size FIC segment. 
The prior art of record do not teach or suggest “using a linear mapping of the sequence numbers, such that successive sequence numbers are mapped to respective addresses in the buffer that are separated by the fixed size of the slices” in claims 1 and 10. In addition,  the prior art do not teach or suggest “using a linear mapping of the sequence numbers, to respective addresses in the buffer, wherein the data payloads comprise radio data, and wherein the at least one packet stream is transmitted in accordance with an enhanced Common Public Radio Interface (eCPRI), and wherein the headers comprise an open radio access network (0-RAN) application layer header, and wherein the sequence numbers comprise starting physical resource block (startPrbu) values contained in the 0-RAN header” in claims 9 and 18. 
-2-PATENT U.S. Patent Application No. 15/713,132 An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features claimed in claims 1,9,10 and 18 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.M/Examiner, Art Unit 2454                                                                                                                                                                                                        

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454